IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DAVID COLVIN,                                           No. 69361
                                          Appellant,
                               vs.                                                FILED
                 THE STATE OF NEVADA,
                                   Respondent.                                    JAN 2 8 2016
                                                                                TRACE K. LINDEMAN
                                                                             CLERK OF SUPREME COURT
                                                                             BY
                                                                                  DEPUTY CLERK

                                      ORDER DISMISSING APPEAL
                             This is an appeal from an order denying a presentence motion
                 to withdraw guilty plea. Eighth Judicial District Court, Clark County;
                 Richard Scotti, Judge.
                             After the initial review of this appeal revealed a potential
                 jurisdictional defect, we directed appellant's counsel to show cause why
                 this appeal should not be dismissed for lack of jurisdiction. Appellant's
                 counsel has filed a response to our order, but has failed to demonstrate
                 cause to allow this appeal to continue. An order denying a presentence
                 motion to withdraw a guilty plea is not an appealable order; the decision
                 may be challenged on appeal from the judgment of conviction.                 See
                 Hargrove v. State, 100 Nev. 498, 686 P.2d 222 (1984). Accordingly, we
                             ORDER this appeal DISMISSED.


                                                 A   Cc■t s•et..4;

                                          Hardesty


                    (j216                   J.                       Atleu               J.
                 Saitta                                      Pickering



SUPREME COURT
      OF
    NEVADA

(0) 1947A   de
                                                                                     ko-on13
                      cc: Hon. Richard Scotti, District Judge
                           Alan J. Butte11 & Associates
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


tO1 I947A    ctapso                                      2